DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. Applicant argues new limitation which have not been previously considered. Bannister in view of Morgan teaches these limitations as detailed below in the rejection.
In essence, Bannister does not require adhesive between the filter material and the baffle and thus as the baffle does contact the filter material it reads on applicant’s amended claims and would have the same inherent properties with regards to Claim 2. 
With regards to Claim 7, now Claim 13. Examiner apologies for the unclarity of the objection to Claim 7. The issue at hand was that it was unclear whether Claim 8 had a typographical error and should have depended from Claim 7, as independent Claim 7 was between Claim 8 and Claim 1 from which it depends, or if Claim 8 was intended to depend from Claim 1 as written. Due to applicant’s response it is now clear that Claim 8 is intended to depend from Claim 1 and Claim 7, now 13, has no dependent claims therefrom. Examiner thanks applicant for their amendment to resolve this matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both Claim 1 and Claim 4 require "wherein the incident-flow guard is formed as an annular ring closing around the filter medium of the filter element".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al. (US 2017/0368487) in view of Morgan (US 2010/0242423).
With regards to Claim 1:
Bannister teaches:
A filter element, filter assembly part 26, comprising a circular cross-section traverse to a longitudinal direction thereof with a first end plate, end cap part 42, and a second end plate, unnumbered see Bannister Fig. 16A and 16C. A filter medium, filter media part 40, arranged between the first end plate and the second end plate. The filter element has an incident-flow guard, baffle part 50 Bannister paragraph 64 or full baffle ring part 80 Bannister paragraph 100, that covers the filter medium at least partially. (See Bannister 62, 64, 65, 75, 77, 100 and Fig. 16A-16C)
The baffle ring, part 80, is formed as an annular ring closing rough the filter medium of the filter element. (See Bannister paragraph 77 and 100) The filter medium, filter media part 40, is pleated (See Bannister Paragraph 62) and thus is folded in a zig-zag pattern. 
The baffle ring, part 80, is permanently connected onto either the first end plate or the second end plate and is only loosely on radially outer edges of the folded filter medium as it is in contact with the outer surface of the filter medium. (See Bannister Fig. 16C and Paragraphs 82, 88, 89, and 100) 
Bannister does not explicitly teach:
While Bannister teaches a cylindrical or D-shaped filter body, and that the shape of the filter may be changed to “a variety of different shapes according to the desired configuration” Bannister does not explicitly teach the filter element has an oval shape.
Bannister does not explicitly teach the pleat direction.
Morgan teaches:
A cylindrical or circular filter and an oval filter are known alternative shapes. (See Morgan Paragraph 25)
The filter media is pleated such that there are pleat tips located at the outer edge of the cylindrical or oval shape of the filter media. (See Morgan Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cylindrical filter of Bannister to be oval as taught by Morgan, paragraph 25, that the two shapes are known equivalents and as taught by Bannister, paragraph 64, that the particular shape is a matter of design choice. 
It further would have been obvious to one of ordinary skill in the art at the time of filing that the pleat tips of the pleated filter media of Bannister which is folded in a zig-zag pattern would be present at the outer surface of the cylindrical filter as taught by Morgan Fig. 4. 
With regards to Claims 2-4, 6, and 8-12 Bannister further teaches:
(Claim 2) The incident-flow guard, baffle part 50, is arranged at and lies loosely on the radially outer edges of the filter medium. Applicant’s assertions as to inherency of operation would apply to Bannister which teaches the same structure. (See Bannister Paragraph 88 and Fig. 16C)
(Claims 3 and 12) the incident-flow guard is a fluid-tight film impermeable to fluid flow. (See Bannister paragraph 76 for flow direction, 79, 80, and 83 for materials)
(Claim 4) The incident flow guard, full baffle ring part 80, is formed as an annular ring closing around the filter medium or filter body of the filter element (See Bannister paragraph 77 and 100)
(Claim 6) A sealing device, pliable portion part 45, arranged on the first end plate, end cap part 42. The sealing device is configured to radially seal the filter element with respect to a filter holder, housing part 30. (See Bannister paragraph 66 and 67 and Fig. 6)
 (Claim 8) The incident-flow guard, baffle part 50 or full baffle ring part 80, surrounds the filter element and has an axial length in the longitudinal direction that is less than 50% of the axial length of the filter element. In particular the even rings in Fig. 8a of Bannister demonstrate a length of the baffle part 50 as 25% of the total axial length of the filter element. Bannister further teaches in Paragraphs 85, that the baffle length and coverage of the filter element is “fine-tuned ... according to the desired configuration or specific application (See Bannister Paragraph 85-87 and Figures 4A-C, 8A, 12A-B, 16A-C showing various lengths of the baffle)
Bannister does not teach the explicit percentage of coverage by the baffle claimed by applicant of 15% to 50% of the axial length of the filter element. It would have been obvious to one of ordinary skill in the art at the time of filing to modify and optimize the percentage of coverage of the baffle of Bannister according to the needs of the specific application as taught by Bannister paragraph 85 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A). 
(Claim 9 and 10) The incident-flow guard, baffle part 50 or full baffle ring part 80, is connected to one of the end plates, end cap part 42. The incident flow guard is embedded into the end plate material thus securing it onto the filter element. (See Bannister Paragraph 81, 83, and 89 and Fig. 16C)
(Claim 11) The incident-flow guard lies flush on at least a portion of the radially outer circumference of the filter medium (See Bannister Fig. 16 and paragraph 80 and 81)
With regards to Claim 13:
Bannister teaches:
A filter holder, housing part 30, for a filter element, filter assembly part 26, a receiving section, See Bannister Fig. 6 and paragraphs 101-103, arranged in an interior of the filter holder. The filter element, filter assembly part 26, is flowed through radially as the fluid which flows through the fluid inlet, inlet part 32, and fluid outlet, outlet part 34, (See Bannister Paragraph 63) the inlet and outlet are part of the filter housing, part 30. The air or fluid flows into the inlet, contacts the baffle, and is directed in a particular direction towards a sidewall, part 39, of the housing, part 30, and thus is pre-cleaned by centrifugal force. (See Bannister Paragraph 75 and 76) The fluid inlet, part 32, of the filter holder, housing part 30, is arranged such that the inflow direction of the fluid is oriented in the direction of a lateral surface, along the baffle part 50, of the filter element when it is in the receiving section or interior of the filter housing. (See Bannister Fig. 1B)
A filter element, filter assembly part 26, comprising a circular cross-section traverse to a longitudinal direction thereof with a first end plate, end cap part 42, and a second end plate, unnumbered see Bannister Fig. 16A and 16C. A filter medium, filter media part 40, arranged between the first end plate and the second end plate. The filter element has an incident-flow guard, baffle part 50 Bannister paragraph 64 or full baffle ring part 80 Bannister paragraph 100, that covers the filter medium at least partially. (See Bannister 62, 64, 65, 75, 77, 100 and Fig. 16A-16C)
The baffle ring, part 80, is formed as an annular ring closing rough the filter medium of the filter element. (See Bannister paragraph 77 and 100) The filter medium, filter media part 40, is pleated (See Bannister Paragraph 62) and thus is folded in a zig-zag pattern. 
The baffle ring, part 80, is permanently connected onto either the first end plate or the second end plate and is only loosely on radially outer edges of the folded filter medium as it is in contact with the outer surface of the filter medium. (See Bannister Fig. 16C and Paragraphs 82, 88, 89, and 100) 
Bannister does not explicitly teach:
While Bannister teaches a cylindrical or D-shaped filter body, and that the shape of the filter may be changed to “a variety of different shapes according to the desired configuration” Bannister does not explicitly teach the filter element has an oval shape.
Bannister does not explicitly teach the pleat direction.
Morgan teaches:
A cylindrical or circular filter and an oval filter are known alternative shapes. (See Morgan Paragraph 25)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cylindrical filter of Bannister to be oval as taught by Morgan, paragraph 25, that the two shapes are known equivalents and as taught by Bannister, paragraph 64, that the particular shape is a matter of design choice. 
It further would have been obvious to one of ordinary skill in the art at the time of filing that the pleat tips of the pleated filter media of Bannister which is folded in a zig-zag pattern would be present at the outer surface of the cylindrical filter as taught by Morgan Fig. 4. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al. (US 2017/0368487) in view of Morgan (US 2010/0242423) as applied above in the rejection of Claim 1 further in view of Dungs et al. (US  5,730,769).
With regards to Claim 5:
Bannister in view of Morgan does not teach a secondary or safety filter element located within the primary filter element, Bannister filter assembly part 26. 
Dungs teaches:
A filter element, filter insert 21, with a secondary element, secondary element part 27,  located inside the first filter element. (See Dungs Fig. 1 Col. 4 line 18-22, 37-67 describing the arrangement of the filters and Col. 2 lines 18-35 describing the desirable attributes associated with having a secondary internal filter element)
It would have been obvious to on of ordinary skill in the art at the time of filing to modify the filter element of Bannister in view of Morgan to have a secondary filter element inside of the primary filter element as taught by Dungs in Col. 2 line 20-25 for protecting the motor which provides air or fluid flow from being damaged when the primary filter is exchanged or damaged. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion. In particular applicant’s related but not claimed for priority US PGPUB’s 2016/0296867 2016/0296868 and 2016/0296869 are of particular interest as they were all filed over a year before the date of this divisional application from 2016/0296872. While the claim language between the current application and these applications differ significantly the specifications are very similar and may be applicable as prior art. The current art applied is considered the stronger rejection as it is more similar in claims to Bannister, and Bannister is not one of the current named applicants.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-14241424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.A./Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776